UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 20, 2007 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification Number 1-11255 AMERCO (A Nevada Corporation) 1325 Airmotive Way, Ste. 100 Reno, Nevada 89502-3239 Telephone (775) 688-6300 88-0106815 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE: This Amendment No.1 to the Current Report on Form8-K filed with the Securities and ExchangeCommission on September 5, 2007amends and restates in its entirety such previously filed Form8-K. Item8.01.Other Events The 2007 Annual Meeting of Stockholders of AMERCO was held on August 20, 2007. At such meeting, John P. Brogan and Daniel R. Mullen were elected as Class I Directors to serve until the 2011 Annual Meeting of Stockholders of AMERCO and Michael L. Gallagher was elected as a Class IV Director to serve until the 2010 Annual Meeting of Stockholders of AMERCO.In addition, our stockholders voted upon and approved the ratification of the appointment of BDO Seidman LLP as the Company’s independent auditors for fiscal year 2008; and voted upon and approved a stockholder proposal to approve and affirm the actions taken by all AMERCO and its subsidiaries’ Boards of Directors, officers and employees in entering into, and all resulting contracts with SAC and ratify all SAC transactions amended or entered unto by AMERCO and any of its subsidiaries between 1992 and March 31, 2007. The following table sets forth the votes cast for, against or withheld, as well as the number of abstentions and broker non-votes with respect to each matter voted on at the 2007 Annual Meeting of Stockholders of AMERCO. Votes Cast For Votes Cast Against Withheld Abstentions Non-Votes Election of Directors John P. Brogan 18,282,729 - 1,236,866 - - Daniel R. Mullen 18,280,718 - 1,238,877 - - Michael L. Gallagher 18,282,267 - 1,237,328 - - Ratification of Appointment of Auditors 19,499,098 19,253 - 1,244 - Stockholder Proposal Regarding Ratification of SAC Transactions 14,404,454 2,944,200 - 2,167,075 3,866 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERCO /s/ Jason A Berg Jason A. Berg Chief Accounting Officer Dated:September 14, 2007
